IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAY M. RINGGOLD,                       §
                                       §     No. 163, 2014
      Defendant Below,                 §
      Appellant,                       §     Court Below: Superior Court
                                       §     of the State of Delaware in and
      v.                               §     for New Castle County
                                       §
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §     Cr. ID No. 1006015765
      Appellee.                        §

                          Submitted: July 25, 2014
                          Decided:   October 17, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.

                                 ORDER

      This 17th day of October 2014, it appears to the Court that:

      (1)    The appellant, Jay M. Ringgold, has appealed the Superior

Court’s denial of his first motion for postconviction relief under Superior

Court Criminal Rule 61 (“Rule 61”). After careful consideration of the

parties’ briefs on appeal and the Superior Court record, the Court has

concluded that the denial of postconviction relief should be affirmed.

      (2)    The record reflects that, in June 2010, as part of a narcotics

investigation that relied in part on information obtained from a confidential

informant, police executed a search warrant at 2913 N. Washington Street in

Wilmington, Delaware. Police seized a 9 mm semi-automatic handgun and
holster from a storage box in the basement of the residence. Also in the

storage box were identifying documents belonging to Ringgold.

          (3)    Ringgold was indicted on one count of Possession of a Deadly

Weapon by a Person Prohibited (hereinafter “PDWBPP”) and was convicted

of that offense at a bench trial on March 9, 2011. At sentencing on June 3,

2011, the Superior Court declared Ringgold a habitual offender and

sentenced him to eight years, minimum mandatory, at Level V. On direct

appeal, we affirmed the conviction and sentence under Supreme Court Rule

26(c) (“Rule 26(c)”).1

          (4)    On direct appeal, Ringgold raised several points in response to

his appellate counsel’s Rule 26(c) submission, including that he was denied

the right to a speedy trial, the State withheld exculpatory evidence, and he

was convicted on the basis of insufficient evidence. We rejected those

points as without merit.2

          (5)    Ringgold also claimed that the evidence seized during the

search should have been suppressed (hereinafter “suppression claim”), and

that he was denied the right to confront the confidential informant

(hereinafter “confrontation claim”). We declined to consider those claims,


1
    Del. Supr. Ct. R. 26(c) (governing criminal appeals without merit).
2
    Ringgold v. State, 2012 WL 983199 (Del. Mar. 20, 2012).
                                              2
however, after determining that they were intertwined with an ineffective

assistance of trial counsel claim (hereinafter “ineffective counsel claim”)

that was not reviewable on direct appeal.3

          (6)     On July 30, 2012, Ringgold filed a pro se motion for

postconviction relief and amendments to that motion (collectively “the

postconviction motion”). Ringgold also filed a motion for appointment of

counsel. The postconviction motion raised the claims that were raised but

not considered on Ringgold’s direct appeal, namely, the ineffective counsel

claim, the suppression claim, and the confrontation claim, as well as other

grounds for relief, including that Ringgold was coerced into waiving a jury

trial (hereinafter “coercion claim”), was denied the right to plead guilty

(hereinafter “guilty plea claim”), was sentenced illegally, and related

ineffective counsel claims.

          (7)     At the direction of a Superior Court Commissioner, the State

filed a response to the postconviction motion, and Ringgold’s trial counsel

filed an affidavit in response to the claims of ineffective assistance of

counsel. After receipt of those submissions, the Commissioner appointed

counsel to assist Ringgold (hereinafter “Counsel”) and directed Counsel to

file a supplement or an amendment to the postconviction motion. Later,

3
    Id., at *2.
                                         3
when Counsel requested an extension of time to fully investigate and

determine if there was any merit to the postconviction motion, the

Commissioner granted the extension and directed that Counsel file an

amended postconviction motion or, in the alternative, a motion to withdraw

under Rule 61(e)(2).4

          (8)    On November 1, 2013, Counsel filed a Rule 61(e)(2) motion to

withdraw and supporting memorandum, representing that he had carefully

reviewed the record and determined that the postconviction motion was

without merit, and that the record did not suggest any other grounds for

relief.5 In response to Counsel’s motion to withdraw and memorandum,

Ringgold expressed dismay at the “unfortunate turn of events” and requested

an evidentiary hearing.

          (9)    On February 10, 2014, the Commissioner issued a report

denying the request for an evidentiary hearing and recommending that the

motion to withdraw should be granted and the postconviction motion should

be denied.6 The Commissioner further represented that, after making her

own conscientious examination of the record and the law for any other

claims that could arguably support a postconviction motion, she had

4
    Del. Super. Ct. Crim. R. 61(e)(2).
5
    Id.
6
    State v. Ringgold, 2014 WL 605849 (Del. Super. Comm’r Feb. 10, 2014).
                                            4
concluded that the record did not support any other claim for relief.7 By

order dated March 17, 2014, the Superior Court adopted the Commissioner’s

report and recommendation, granted Counsel’s motion to withdraw, and

denied the postconviction motion.8 This appeal followed.

          (10) Typically, the Superior Court and this Court address the

procedural requirements of Rule 61 before considering the merits of a

postconviction motion.9 In this case, the Superior Court determined that

Ringgold’s claims of insufficient evidence, speedy trial, and exculpatory

evidence, were raised and rejected on direct appeal and should be

procedurally barred as formerly adjudicated under Rule 61(i)(4).10                     On

appeal, we agree with the Superior Court and further determine that

reconsideration of the formerly adjudicated claims is not warranted in the

interest of justice.11 Having carefully considered the parties’ positions on

appeal, we further conclude that the suppression claim, the confrontation

claim, the coercion claim, the guilty plea claim, and the related ineffective


7
    Id.
8
    State v. Ringgold, 2014 WL 1087160 (Del. Super. Mar. 17, 2014).
9
    Younger v. State, 580 A.2d 552, 554 (Del. 1990).
10
     See Del. Super. Ct. R. 61(i)(4) (barring a formerly adjudicated claim).
11
   Id. (providing that a formerly adjudicated claim may be considered “in the interest of
justice”). “[A] defendant is not entitled to have a court re-examine an issue that has been
previously resolved “simply because the claim is refined or restated.’” Skinner v. State,
607 A.2d 1170, 1172 (Del.1992) (quoting Riley v. State, 585 A.2d 719, 721 (Del.1990)).
                                               5
counsel claims, are without merit for the reasons provided in the

Commissioner’s report as adopted by the Superior Court.12

       NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Randy J. Holland
                                             Justice




12
   See State v. Ringgold, 2014 WL 1087160 (Del. Super. Mar. 17, 2014), adopting 2014
WL 605849 (Del. Super. Comm’r Feb. 10, 2014). We did not consider Ringgold’s illegal
sentence claim, which was not addressed in his briefs on appeal. Murphy v. State, 632
A.2d 1150, 1152 (Del. 1993) (holding that “[t]he failure to raise a legal issue in the text
of the opening brief generally constitutes a waiver of that claim on appeal.”).
                                            6